Citation Nr: 1736264	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-05 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for pertussis, claimed as whooping cough.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This matter is before the Board of Veterans Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

This case was previously remanded in April 2017 to afford the Veteran a hearing.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in June 2017.  A copy of the hearing transcript has been associated with the claims file. 
Therefore, there is substantial compliance with the remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a June 2017 letter, the Veteran waived RO review of additional evidence associated with the claims file since the April 2016 supplemental statement of the case (SSOC).  

FINDING OF FACT

The Veteran does not have a chronic respiratory disorder including pertussis or residuals of whooping cough.  


CONCLUSION OF LAW

The criteria for service connection for pertussis, claimed as whooping cough, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

A.  Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a September 2010 letter.  

B.  Duty to Assist

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), VA treatment records, and evidence submitted by the Veteran has been obtained.  The Veteran has also been provided with VA examination in March 2016.

Finally, neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  The Board will therefore proceed to the merits of the appeal.

II.  Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459   (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

III.  History

The Veteran served on active duty from in the Army from November 6, 1967 to October 17, 1969 during the Vietnam era.  He was stationed in Germany for approximately 18 months.  He filed his claim for service connection in May 2010 and contended that he experienced whooping cough in service caused by exposure to extremely cold weather without proper weather gear.

During the June 2017 Board hearing, the Veteran testified regarding the history of his pertussis, claimed as whooping cough.  He reported that was in service in Germany and became suddenly ill with throat discomfort and coughing.  He sought medical care was told that he had coughing and bronchitis.   He stated that he was not sure if it was whooping cough.  After this 1968 treatment for his respiratory condition, he reported that he became sick again about five or six years later and then annually thereafter.  He kept getting a recurrent cough, with fever and chills and kept going to the doctor with those symptoms. The Veteran reported that he had previously used cough medicine, vapor, and an inhaler.   The Veteran testified that he recently had walking pneumonia.  He stated that he just did what the doctor told him.  The medicines helped, but then the symptoms would come back.  The Veteran is not taking any current prescriptions for his cough.  

The Veteran's service treatment records show that the Veteran sought treatment in October 1968 for pain in his chest, trouble breathing, and excessive coughing.  He was hospitalized for two days and diagnosed with acute pharyngitis.  He next received outpatient treatment for strep throat in April and June 1969.  The Veteran's report of medical history concurrent with an August 1969 separation medical examination includes his report of a history of chronic or frequent colds but also a statement that he was in perfect health to the best of his knowledge. The military examiner noted that the nose, sinuses, and lungs and chest were all clinically normal.  A chest X-ray was also normal. 

The RO received the Veteran's claim for service connection for whooping cough in May 2010. 

The Veteran submitted records of private care dated in August through November 2010 for cancer of the vocal cords that included radiotherapy.  There was no mention of a recurrent, chronic respiratory illness at that time or during or after service. 

 In June 2011, the RO denied service connection for pertussis claimed as whooping cough because the record did not show a current chronic respiratory disability.  

The Veteran submitted records of private primary care from July 2010 to April 2013.  His physician diagnosed acute episodes of bronchitis in June 2012 and April 2013.  The latter encounter included a chest X-ray that showed clear lungs and no respiratory disease.  

A treatment record from November 2013 from the San Antonio VA Medical Center (VAMC) indicates the Veteran had no cough at that time.  The Veteran denied wheezing or difficulty breathing.  An October 2015 treatment record indicates the Veteran complained of a nonproductive cough, sore, irritated throat.  He had sneezing and wheezing in his chest.  The Veteran reported that he had been taking Zyrtec tablets and using nasal spray, both of which were ineffective.

In March 2016, the Veteran was afforded a VA examination to determine the onset and etiology of his claimed whooping cough.  A VA physician noted a review of the claims file including the service records, VA treatment records, and interview with the Veteran.  During the VA examination, the Veteran reported that he was stationed in Darmstadt, Germany and had whooping cough.  The Veteran stated that he "got very sick, and was taken to the infirmary."  The Veteran recalled that he had a bad cough, which was painful, and he had chills.  He stated that, "I thought I got better but later on I noticed that I continued to cough."   He also reported that he was diagnosed with throat cancer in 2010 that was now in remission.  The Veteran was a smoker for almost 30 years.  He quit in 1990.  He reported a current history of a productive cough of yellow sputum, especially in the morning.  He also noted that "he has allergies to everything" and gets an allergy shot every year.  He notes a lot of sneezing with his allergies.  He also reported that he coughs more when he eats and stated that he has a runny nose.  The Veteran reported that he works full time as a heavy equipment operator outdoors.  He stated that he uses throat lozenges to help with his cough but otherwise was not using medication. 

The examining physician obtained a concurrent X-ray that was entirely normal.  

The physician found that the Veteran does not now nor has he ever been diagnosed with a respiratory disorder.  The physician opined that the Veteran does not currently have a diagnosed respiratory condition, a diagnosed condition consistent with whooping cough, nor is there medical documentation in the Veteran's service treatment records that the Veteran ever had whooping cough while he was in the service.  The physician based her opinion on the Veteran's lay reporting and a review of the claims file, including service treatment records and VA treatment records.

VA outpatient treatment records through April 2017 are silent for any complaints by the Veteran or notations by clinicians of on-going respiratory disorders or associated prescription medications.  

During the June 2017 Board hearing, the Veteran testified regarding his cold weather duties in the field in service and his treatment in 1968.  He stated that since that time he experienced colds once or twice per year and had recently had "walking pneumonia."  He was encouraged to obtain current private treatment records, but those submitted were the records from 2010 to 2013 noted above.  

IV.  Analysis

The Board finds that service connection for a chronic respiratory disorder including pertussis and residuals of whooping cough is not warranted because the Veteran does not have a current chronic respiratory disability.  

In addition, a review of the entire record finds a preponderance of the evidence weighs against a finding that pertussis, claimed as whooping cough, had its onset in service.  Although a cough was noted in service in October 1968, the diagnosis was pharyngitis that resolved and the Veteran returned to his duties.  He did experience two isolated episodes of strep throat in 1969 for which there was acute treatment but no follow up.  There was no mention of pertussis or whooping cough.  The Veteran's August 1969 separation examination indicates his nose, sinuses, and lungs and chest were all clinically normal.  The Veteran's report of medical history from his August 1969 separation includes his statement that he was in perfect health to the best of his knowledge.  Furthermore, based upon the normal findings, the Veteran did not have characteristic manifestations sufficient to identify a chronic disease entity during service.

The Veteran is competent to relate what he has been told by a professional.  He is also competent to report that he was diagnosed with whooping cough.  Here, there are impressions of a cough in service.  The Veteran is competent to relate such facts.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran is also competent to report his symptoms and observations of a cough, possibly whooping cough.  He reports a history of this, including from his time in service, starting with the 1968 incident.  The Board finds these reports of a cough credible.  The Board places less probative weight on his report of a diagnosis of whooping cough (vice pharyngitis) in service or a recent episode of "walking pneumonia" because these reports are inconsistent with the contemporary treatment records.  The Veteran is not competent to make a specific diagnosis of pertussis or whooping cough, as this is a medically complex issue not capable of lay observation and is not consistent with the service or post service VA or private treatment records that show very infrequent episodes of acute symptoms and no imaging studies showing any form of lung disease.

Here, the most probative and competent evidence is the March 2016 VA examination indicating the Veteran does not currently have and did not in the past have a chronic respiratory disorder including pertussis or whooping cough.  His VA treatment records contain occasional symptomatology of a cough, but no diagnosis of pertussis.  They also contain indications of allergies but no listing of an on-going chronic respiratory disorder.  Significant probative weight is given to the physician's opinion in the March 2016 VA examination concluding that the Veteran does not currently have a diagnosed chronic respiratory disorder.  There is little probative medical evidence to the contrary.  The physician based her opinion on a review of the Veteran's service records, lay reporting, and VA treatment records.  

In reaching this conclusion, the Board finds that the preponderance of the evidence is against this claim.  As such, the benefit of the doubt rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a chronic respiratory disorder including pertussis, claimed as whooping cough, is denied.
 



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


